Order entered July 21, 2017




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00216-CR

                         PILAR FRANCISCO GONZALES, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 3
                                    Collin County, Texas
                            Trial Court Cause No. 003-87839-2015

                                             ORDER
       The Court REINSTATES the appeal.

       On May 11, 2017, court reporter Claudia Webb filed a letter stating appellant had advised

her by phone that he would no longer be pursuing his appeal. In light of this, we sent appellant a

letter asking the status of the appeal. In the letter, we noted that if he, in fact, did not intend to

pursue his appeal, he should file a motion to dismiss. Appellant did not respond.

       On June 29, 2017, we abated this appeal and ordered the trial court to make findings

regarding the status of this appeal. We ADOPT the trial court’s July 5, 2017 findings that: (1)

the trial court contacted appellant and tried to schedule a hearing pursuant to this Court’s order;

(2) on the date of the hearing, appellant’s trial counsel contacted the trial court and told the judge

appellant did not wish to pursue the appeal and “he did not expect either of them to come to the
hearing;” and (3) the trial court held a hearing but appellant did not appear. We note that

appellant has not communicated with this Court regarding the appeal. Based on the trial court’s

findings and appellant’s failure to communicate with this Court regarding the appeal, we

conclude appellant has abandoned his appeal.

       We ORDER the appeal submitted without the reporter’s record and briefs as of the date

of this order to a panel consisting of Chief Justice Wright and Justices Myers and Brown. See

TEX. R. APP. P. 37.3(c), 38.8(b). An opinion will issue in due course.




                                                    /s/     LANA MYERS
                                                            JUSTICE